Citation Nr: 0127733	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  01-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, undifferentiated type, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision in which 
the RO denied an increased rating for schizophrenic reaction, 
undifferentiated type, currently evaluated as 10 percent 
disabling.  The veteran filed a notice of disagreement in 
September 2001, and a statement of the case (SOC) was issued 
the same month.  The veteran submitted a substantive appeal 
in November 2001, with no hearing requested.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence demonstrating that the veteran's service-connected 
schizophrenic reaction, undifferentiated type, has been 
exacerbated by a situational stressor.  

2.  There is no evidence of occupational impairment, and 
normal clinical observations concerning the veteran's mood, 
speech, judgment and affect.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the veteran's service-connected schizophrenic reaction, 
undifferentiated type, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current version 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204; 66 Fed. 
Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran was granted service connection in 
October 1968 for schizophrenic reaction, undifferentiated 
type, rated 30 percent disabling.  By rating action of July 
1986, the veteran's rating was reduced to 10 percent, on the 
basis that his schizophrenia was in remission.  In March 
2001, the veteran contended that his service-connected mental 
disorder had increased in severity and identified Erie VA 
Medical Center (VAMC) as a source of relevant treatment. 

Treatment records obtained from Erie VAMC reveal, in 
pertinent part, that the veteran was seen by a behavioral 
health nurse practitioner in September 2000 for depressed 
mood due to a recent divorce.  The veteran denied suicidal 
ideation or thoughts to hurt others.  He stated that he 
continued to work.  He denied auditory hallucination or other 
delusions.  The nurse practitioner reported the veteran's 
mood as down, but goal directed and hopeful.  The nurse 
practitioner gave no formal diagnosis.  The veteran returned 
for treatment in November 2000, reporting auditory 
hallucinations, nightmares, and poor sleep.  He denied plans 
or intent to hurt himself or others, or other thought 
impairment.  The nurse practitioner noted no overt signs or 
symptoms of psychosis and observed the veteran's speech as 
normal.  Her assessment was schizoaffective disorder.  

In December 2000, the veteran was seen at the Erie VAMC by a 
psychotherapist.  The veteran reported hearing voices 
suggesting suicide, but stated that he ignored them.  He 
admitted taking his medication sporadically.  The therapist 
observed the veteran to be euthymic, while admitting 
depression.  She noted the veteran's speech to be somewhat 
tangential, but in good control.  She diagnosed 
schizoaffective disorder, with reports of depression, not 
severe.  The veteran returned for treatment by the 
psychotherapist in January 2001.  The veteran complained of 
poor sleep due to chronic nightmares about suicide and his 
death.  The veteran denied suicidal ideation.  He admitted to 
depression, but he appeared to be managing the symptoms well.  
The therapist noted that the veteran perseverated regarding 
his automobile.  The therapist observed the veteran to be in 
no acute distress.  He was appropriately groomed with 
euthymic mood and a superficially bright affect.  She 
diagnosed schizoaffective disorder, some positive symptoms, 
with depression non-prominent.

In early February 2001, the veteran's stepdaughter telephoned 
an employee at the Erie VAMC.  His stepdaughter reported that 
the veteran was seeing "his deceased mother and sister-in-
law in his home at night" and stated that he was going to 
kill himself.  The following week, the veteran visited his 
treating nurse practitioner.  He reported thoughts of killing 
himself but denied intent.  He also reported that he ceased 
taking his medications.  He admitted to seeing ghosts in his 
house.  He stated that he continued to work part-time.  The 
nurse practitioner's observations of the veteran's mood, 
affect, and judgment were consistent with prior observations.  
She diagnosed schizoaffective disorder. 

The veteran was evaluated by his treating psychotherapist in 
February 2001 for schizoaffective disorder.  The veteran 
reported "magical thinking" and ghosts.  The 
psychotherapist diagnosed schizoaffective signs and symptoms 
exacerbated due to a situational stressors involving his ex-
wife.  In March 2001, the veteran returned to see his 
treating nurse practitioner.  The veteran reported that he 
was doing better and not hearing voices since a recent 
medication change.  The veteran denied thoughts, plans, or 
intents to hurt self or others and denied auditory 
hallucinations.  The nurse practitioner noted no overt signs 
or symptoms of psychosis.  She observed normal speech rate, 
rhythm, and volume.  The nurse practitioner diagnosed 
schizoaffective disorder, and concluded, "Now as he is going 
thru [sic] his divorce, a significant stressor, psychotic 
symptoms have re-emerged and exacerbated his psychosis which 
originated in Vietnam."  In August 2001, the veteran was 
seen by a psychiatrist.  The veteran reported no complaints 
and that he was taking his medication as prescribed.  

A VA examination for mental disorders was provided in August 
2001.  The veteran described his mental health problems in 
service.  He reported seeking treatment at the Erie VAMC 
since his separation from service.  He reported no ongoing 
psychotic symptoms although he did have difficulties with 
depression.  Upon examination, the veteran did not show any 
overt signs or symptoms of psychosis.  He denied any ongoing 
feelings of paranoia or other delusional material and 
acknowledged that he was not having any difficulties with 
hearing voices.  He did toy with the idea of hurting himself 
and others.  His affect appeared to be responsive, and he 
appeared to be in no acute distress.  He did not appear 
significantly depressed.  The psychiatric examiner noted that 
the veteran, "may well have episodes of depression that are 
in response to difficulties he is experiencing with his wife 
and in other respects of his life, but there is nothing to 
suggest any schizophrenic syndrome has become more apparent 
or worse than it was at any time in the past number of 
years."  He diagnosed schizophreniform disorder, chronic, by 
history, currently not active.  He also diagnosed major 
depressive disorder, chronic, recurrent, moderately severe 
(secondary to marital and financial difficulties and not 
service connected); intermittent explosive disorder (not 
service connected); and mixed personality disorder, severe, 
with borderline and histrionic aspects noted.  The examiner 
reported the veteran's Global Assessment of Functioning (GAF) 
score as 55.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (A GAF score is the examiner's judgment of the 
individual's overall level of functioning.  The GAF scale is 
between 1 and 100, with a higher score indicative of a higher 
level of functioning.  A GAF score of 55 denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.).

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's schizophrenic disorder.

The veteran and his representative contend that his service-
connected schizophrenic reaction, undifferentiated type, is 
more disabling than currently evaluated and warrants a rating 
in excess of 10 percent.  As the veteran and his 
representative have expressed general disagreement with the 
assignment of the rating, the Board construes the appeal as 
an appeal for the maximum benefits allowable by the rating 
criteria for schizophrenia.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The general rating formula for mental disorders under 38 
C.F.R. § 4.130, DC 9204, pertaining to schizophrenia, 
undifferentiated type, is as follows, in part:

Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships...........................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

Occupational and social impairment with occasional
decrease in work efficiency and intermittent
periods of inability to perform occupational tasks
(although generally functioning satisfactorily,
with routine behavior, self-care, and conversation
normal), due to such symptoms as:  depressed mood,
anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild memory
loss (such as forgetting names, directions, recent
events)......................................................
..30

38 C.F.R. § 4.130, DC 9204 (2001).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a complete review of the claims folder, the Board 
finds an approximate balance of positive and negative 
evidence corresponding to the criteria for a 30 percent 
rating under DC 9204.  As outlined in the general rating 
formula above, a 30 percent rating is suggestive of moderate 
occupational and social impairment.  38 C.F.R. § 4.130, DC 
9404.  The evidence of record demonstrates that during the 
period September to February 2001, the veteran was diagnosed 
with a schizoaffective disorder due to symptoms such as 
auditory hallucinations.  In March 2001, his treating nurse 
practitioner concluded that a situational stressor, namely 
his recent divorce, had exacerbated his schizophrenic 
psychosis, which originated in service.  However, she noted 
no overt signs or symptoms of psychosis during her March 2001 
evaluation.  A VA examination provided in August 2001 
revealed no ongoing psychotic symtpoms, and reported a 
diagnosis of depression in response to marital difficulties.  
The VA psychiatric examiner ruled out active schizophrenic 
syndrome.  

The Board observes the VA examiner's medical specialty and 
allows his medical opinion significant evidentiary value.  
However, the Board also allows comparable evidentiary value 
to the favorable opinion of the veteran's treating nurse 
practitioner, who treated the veteran for a period of 
approximately eight months prior to her March 2001 
conclusion.  Her opinion, in light of the evidence that the 
veteran continued to work part-time, and otherwise normal 
clinical observations, would approximate a rating of 30 
percent.  38 C.F.R. § 4.7.  As the evidence is in relative 
equipoise, the benefit-of-the-doubt doctrine applies.  The 
veteran is hereby granted an increased rating to 30 percent 
for service-connected schizophrenia, undifferentiated type.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.130, 
DC 9204.  

The Board finds that the criteria for a rating in excess of 
30 percent for service-connected schizophrenia are not met.  
Id.  Although there is some evidence of social withdrawal, 
the evidence preponderates against a 50 percent or greater 
rating.  The evidence of record does not indicate that the 
veteran suffers from symptomatology characterizing a 50 
percent disability rating.  See 38 C.F.R. § 4.130, DC 9204.  
According to the veteran's statements on clinical interview, 
he continues his current employment without difficulty.  The 
veteran's most current evaluation by his treating nurse 
practitioner, dated in March 2001, revealed good judgment, 
normal speech, and a euthymic, goal-directed mood.  
Furthermore, as noted during the August 2001 VA examination, 
the veteran did not show any overt signs or symptoms of 
psychosis, nor did he report the same.  The evidence 
demonstrates overall that the veteran is generally 
functioning satisfactorily with some impairment, 
corresponding more to a 30 percent rating.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  The Board has considered the statutes pertaining to 
VA's duty to assist effective prior to the enactment of the 
Veterans Claims Assistance Act of 2000, and determines that 
the new law is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000 and implementing regulations, the Board finds 
that further development is not warranted in this case.  By 
virtue of the SOC issued during the pendency of the appeal, 
the veteran and his representative were provided notice of 
the information, medical evidence, and lay evidence necessary 
to substantiate his claim for an increased rating.  In 
addition, the RO fully developed the claim by obtaining 
identified treatment records from Erie VAMC; the veteran 
indicated in his March 2001 claim that he was treated 
exclusively at the Erie VAMC.  The RO also provided for a 
comprehensive psychiatric examination.  Accordingly, no 
further assistance to the veteran or additional development 
is warranted.  See generally 38 U.S.C.A. §§ 5103(a), 5103A.


ORDER

An increased rating for schizophrenic reaction, 
undifferentiated type, to 30 percent is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

